Citation Nr: 0522281	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  97-32 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from July 1961 to January 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the veteran's application 
to reopen a claim of entitlement to service connection for 
low back disability and to a 10 percent evaluation based on 
multiple noncompensable service-connected disabilities under 
38 C.F.R. § 3.324.  In that same rating decision, the RO also 
denied his claim of entitlement to a compensable rating for 
his service-connected pterygium of the right eye (right eye 
disability).  The veteran perfected a timely appeal of this 
determination to the Board.

When this matter was previously before the Board in September 
1999, the Board reopened the veteran's claim of service 
connection for low back disability and remanded that issue, 
together with his claim of entitlement to a 10 percent 
evaluation based on multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324, to the RO for further 
development and adjudication.  In the September 1999 
decision, however, the Board denied the veteran's claim for a 
compensable rating for his right eye disability; as such, 
that issue is no longer before the Board.

When this case was again before the Board in June 2003, the 
Board determined that the veteran's claims required further 
development, and pursuant to the authority granted to the 
Board by 38 C.F.R. § 19.9(a)(2) (2002), directed that the 
Board itself conduct that development.  In Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R.§ 19.9(a)(2).  In light of the Federal Circuit's 
decision, in December 2003, the Board remanded the matter to 
the RO.  

Because the RO has confirmed and continued its denial of the 
veteran's claims, this matter has been returned to the Board 
for further appellate consideration.

The veteran's claim of entitlement to a 10 percent evaluation 
based on multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324 is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Resolving all reasonable doubt in the veteran's favor, the 
veteran's degenerative arthritis and degenerative disc 
disease of the lumbar spine had its onset during service.


CONCLUSION OF LAW

Degenerative arthritis and degenerative disc disease of the 
lumbar spine was incurred in service.  38 U.S.C.A. §§ 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

Background and Analysis

The veteran asserts, in essence, that he has had had chronic 
low back problems since service and that service connection 
is thus warranted.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board has reviewed the lay and medical evidence in 
detail; however, because it is clear that the veteran was 
treated for low back problems during service and currently 
suffers from degenerative arthritis and degenerative disc 
disease of the lumbar spine, the Board will focus its 
discussion to the evidence that concerns whether the 
veteran's current low back disability is related to service 
or to an injury or event of service origin.  See Gonzalez v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 
F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. 
§ 7104(a).  Moreover, the United States Court of Appeal for 
Veterans Claims (Court) has declared that in adjudicating a 
claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In doing so, where, as here, the Board is presented with 
conflicting medical evidence, it is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, 
the Board notes that Federal Circuit and Court have both 
specifically rejected the "treating physician rule."  See 
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri 
v. Brown, 4 Vet. App. 467 (1993).  Instead, in offering 
guidance on the assessment of the probative value of medical 
opinion evidence, the Court instructed that it should be 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches.  
See Claiborne v. Nicholson, 19 Vet. App. 181 (2005); 
Guerrieri v. Brown, 4 Vet. App. at 470-71.

The service medical records show that the veteran was seen 
for complaints of back pain in August 1962.  Although he did 
not file his initial claim of service connection for low back 
disability until July 1988, as the Board pointed out in the 
September 1999 remand, on a February 1966 VA examination 
conducted in conjunction with his claim of service connection 
for right eye disability, he reported having back pain, which 
is consistent with his reported history.  The Board notes, 
however, that a June 1988 VA outpatient treatment record 
shows that the veteran was seen for complaints of back pain 
following an injury that occurred a few days earlier.

In light of the foregoing, the Board determined that a 
medical examination was necessary, and in the December 1999 
remand, instructed the RO to afford him an appropriate VA 
examination to determine whether it was at least as likely as 
not that he had a low back disability that was related to 
service, and specifically, to the August 1962 documented in-
service treatment for his low back pain.

In compliance with the Board's remand instructions, in June 
2004, the veteran was afforded a formal VA examination.  At 
the outset of the report, the examiner indicated that he had 
not had the opportunity to review the veteran's claims 
folder.  Based on his physical examination of the veteran, 
however, and the veteran's reported complaints of having had 
intermittent low back pain since the August 1962 in-service 
low back injury, the examiner opined that it was at least as 
likely as not that the veteran's current degenerative 
arthritis and degenerative disc disease of the lumbar spine 
was related to the initial in-service injury.

The examiner subsequently prepared a December 2004 addendum 
to his June 2004 examination report, which was based on his 
review of the veteran's claims folder.  In the addendum, the 
examiner came to the opposite conclusion, opining that it was 
less likely than not that his current degenerative arthritis 
and degenerative disc disease of the low back was related to 
the in-service low back injury.  In support, he reasoned that 
because there was no evidence of any complaints of back 
problems prior to 1980, it appeared that the veteran's in-
service low back injury was "self-limited," i.e., acute and 
transitory.

Thus, the Board is presented with opposing opinions, albeit 
from the same VA examiner addressing whether the veteran's 
low back disability is related to service.  The Board notes 
that in the June 2004 report, which although was based on a 
history provided by the veteran rather than a review of his 
medical records, he opined that the veteran's current 
degenerative arthritis and degenerative disc disease was 
related to service.  In this regard, the Board points out 
that in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the 
Court recently reaffirmed that in evaluating medical opinion 
evidence, although the Board may reject a medical opinion 
that is based on facts provided by the veteran that have been 
found to be inaccurate because other facts present in the 
record contradict the facts provided by the veteran that 
formed the basis for the opinion, the Board may not disregard 
a medical opinion solely on the rationale that the medical 
opinion was based on a history given by the veteran.  Id. at 
179; see also Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992) (stating Board must evaluate the credibility and 
weight of the history upon which medical opinion is 
predicated).  

In this regard, the Board concludes that although the June 
2004 opinion was based on a history provided by the veteran, 
in light of his complaints of low back problems reflected in 
the February 1966 VA examination report, which as noted 
above, he reported while being evaluated in conjunction for 
his claim of service connection for right eye disability, the 
Board finds that credibility of the veteran's account of 
having had intermittent low back pain since service is 
enhanced.  The Board finds that this is especially so given 
that the veteran did not file a claim of service connection 
for low back disability for more than two decades.

Moreover, because the veteran is competent to report he has 
had a continuity of low back symptoms since service, see 
Charles v. Principi, 16 Vet. App. 370, 374 (2002), Falzone v. 
Brown, 8 Vet. App. 398, 406 (1995), in light of the June 2004 
opinion of the VA examiner, which was based on a history 
provided by the veteran that has been substantiated by the 
February 1966 VA examination report, and with resolution of 
all reasonable doubt in the veteran's favor, the Board finds 
that the evidence is at least in equipoise and that service 
connection is thus warranted for the veteran's degenerative 
arthritis and degenerative disc disease of the lumbar spine.  
In reaching this determination, the Board points out that the 
examiner's opinion contained in the December 2004 VA 
examination report is compromised by the examiner's factual 
error, i.e., his statement that there was no evidence that 
the veteran had any low back pain between 1962 and 1980, 
which is contradicted by the notation in the February 1966 VA 
examination report.  


ORDER

Service connection for degenerative arthritis and 
degenerative disc disease of the lumbar spine is granted.


REMAND

Also before the Board is the veteran's claim of entitlement 
to a 10 percent evaluation based on multiple noncompensable 
service-connected disabilities under 38 C.F.R. § 3.324.  In 
light of the Board's decision that service connection is 
warranted for degenerative arthritis and degenerative disc 
disease of the lumbar spine, the RO must assign an evaluation 
for this disability.  Because this issue is thus dependent on 
the RO's determination as to whether a compensable evaluation 
is warranted, a decision by the Board at this time would be 
premature.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  After assigning a disability 
evaluation for the veteran's service-
connected degenerative arthritis and 
degenerative disc disease of the lumbar 
spine, if not rendered moot, and after 
undertaking any further development 
deemed warranted by the record (and 
keeping in mind the dictates of the 
Veterans Claims Assistance Act of 2000), 
the RO should readjudicate the veteran's 
claim of a 10 percent evaluation based on 
multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324 in 
light of all pertinent evidence and legal 
authority.  

2.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


